DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-36 are allowed. 
Claim 17 recites, inter alia, and a processor coupled to the charging chip and configured to: increase both the limiting power supply voltage and the limiting battery voltage when a first condition is met, wherein the first condition comprises the battery voltage being greater than a battery voltage threshold; and decrease both the limiting power supply voltage and the limiting battery voltage when a second condition is met, wherein the second condition comprises the battery voltage being less than the battery voltage threshold. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 23 recites, inter alia, wherein the limiting battery voltage is a maximum limiting voltage at a battery power supply end of the charging chip; 3Atty. Docket: 4800-09000 (85405323US03) increasing the limiting power supply voltage and the limiting battery voltage when a first condition is met, wherein the first condition comprises the battery voltage being greater than a battery voltage threshold; and decreasing the limiting power supply voltage and the limiting battery voltage when a second condition is met, wherein the second condition comprises the battery voltage being less than the battery voltage threshold.. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 30 recites, inter alia, wherein the power supply voltage is greater than a limiting power supply voltage, wherein the battery voltage is less than a limiting battery voltage, wherein the limiting power supply voltage is a minimum limiting voltage at a charging input end of a charging chip, and wherein the limiting battery voltage is a maximum limiting voltage at a battery power supply end of the charging chip; increase the limiting power supply voltage and the limiting battery voltage when a first condition is met, wherein the first condition comprises the battery voltage being greater than a battery voltage threshold; and decrease the limiting power supply voltage and the limiting battery voltage when a second condition is met, wherein the second condition comprises the battery voltage being less than the battery voltage threshold.. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859